Citation Nr: 1041945	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia and posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and PTSD.  

3.  Entitlement to service connection for bronchial asthma, to 
include as secondary to exposure to herbicide agents.  

4.  Entitlement to service connection for basal cell carcinoma, 
to include as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims for service connection for PTSD, schizophrenia, bronchial 
asthma, and basal cell carcinoma.  The Veteran testified before 
the Board in February 2010.  

The Board notes that in a November 1999 decision, the RO denied 
service connection for the Veteran's PTSD.  A finally adjudicated 
claim is an application which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice of 
an award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The November 1999 
rating decision denying service connection for PTSD became final 
because the Veteran did not file a timely appeal. 

Additionally, the acquired psychiatric disorder claim on appeal 
was previously characterized as two claims, one being for service 
connection for PTSD and the other being for service connection 
for schizophrenia.  However, in a recent judicial precedent, the 
U.S. Court of Appeals for Veterans Claims held that claims for 
service connection for PTSD include claims for service connection 
for all psychiatric disabilities reasonably raised by the Veteran 
or the evidentiary record, based on the inherent unreasonableness 
of imputing self-knowledge of mental conditions from which the 
Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Therefore, because the November 1999 RO decision denying 
service connection for PTSD became final, and the claims file 
bears medical records with diagnoses of psychiatric disorders 
other than PTSD, the Board has restyled the claims as set forth 
on the first page of this decision.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia and PTSD, was previously 
denied in a November 1999 RO decision.  The Veteran did not 
appeal that decision.  

2.  Evidence received since the last final decision in November 
1999 relating to service connection for an acquired psychiatric 
disorder, to include schizophrenia and PTSD, is new and raises a 
reasonable possibility of substantiating the claim.  

3.  At his February 2010 hearing before the Board, the Veteran 
withdrew his appeal concerning entitlement to service connection 
for bronchial asthma, to include as secondary to exposure to 
herbicide agents.  

4.  The Veteran served in the Republic of Vietnam from December 
1966 to December 1967.  

5.  The Veteran's basal cell carcinoma first manifested many 
years after service and is not related to his service or any 
aspect thereof, including exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The November 1999 RO decision that denied service connection 
for an acquired psychiatric disorder, to include schizophrenia 
and PTSD, is final.  New and material evidence has been submitted 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2010).  

2.  The criteria for withdrawal of the substantive appeal of the 
issue of entitlement to service connection for bronchial asthma, 
to include as secondary to exposure to herbicide agents, have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).  

3.  The Veteran's basal cell carcinoma was not incurred in or 
aggravated by his active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a November 1999 decision, the RO denied the Veteran's claim 
for service connection for an acquired psychiatric disorder.  The 
RO then denied the claim on the merits in January 2008.  Despite 
the RO's findings, the Board must still consider the question of 
whether new and material evidence has been received to reopen the 
Veteran's claim because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that is 
where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

In a decision dated in November 1999, the RO denied service 
connection for an acquired psychiatric disorder.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
Thus, the November 1999 rating decision denying service 
connection for an acquired psychiatric disorder became final 
because the Veteran did not file a timely appeal.  

The claim for entitlement to service connection for an acquired 
psychiatric disorder may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in February 
2006.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service treatment records, the 
Veteran's post-service VA and private medical records, VA 
examinations, and the Veteran's statements.  The RO denied the 
claim because there was no evidence of a current diagnosis of 
PTSD or a nexus between a current diagnosis of PTSD and service.  

The Veteran applied to reopen his claim for service connection 
for an acquired psychiatric disorder in February 2006.  The Board 
finds that the evidence received since the last final decision is 
new and material because it raises a reasonable possibility of 
substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection for an acquired psychiatric disorder, the Veteran 
submitted VA medical records dated from August 2006 to February 
2010, indicating that the Veteran had received intermittent 
treatment for PTSD.    

The Board finds that new and material evidence has been submitted 
with regard to the claim for service connection for an acquired 
psychiatric disorder.  The claim was previously denied because 
there was no evidence of a current diagnosis of PTSD or a nexus 
between a current diagnosis of PTSD and service.  The Veteran has 
submitted medical evidence showing that he had a diagnosis of 
PTSD and had received treatment for it.  

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, the 
Board finds that new and material evidence has been submitted.  
Therefore the claim for service connection for an acquired 
psychiatric disorder is reopened.  38 C.F.R. § 3.156(a) (2010).  
That does not mean that service connection is granted.  Rather, 
the merits of the claim for service connection will have to be 
reviewed on a de novo basis, as addressed in the remand below.

Withdrawal 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2010).  

In August 2008, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, perfecting his appeal as to the issue 
of entitlement to service connection for bronchial asthma, as 
identified in the July 2008 statement of the case.    

At his February 2010 hearing before the Board, the Veteran stated 
that he was withdrawing the appeal as to the issue of entitlement 
to service connection for bronchial asthma.  The Board finds that 
the Veteran's statement indicating his intention to withdraw the 
appeal as to this issue, once transcribed as a part of the record 
of his hearing, satisfies the requirements for the withdrawal of 
substantive appeals.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (a 
statement made during a personal hearing, when later reduced to 
writing in a transcript, constitutes a written notice of 
Disagreement within the meaning of 38 U.S.C. § 7105).   

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for bronchial asthma, to 
include as secondary to exposure to herbicide agents, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has no 
jurisdiction to review the issue.   

Accordingly, the issue of entitlement to service connection for 
bronchial asthma, to include as secondary to exposure to 
herbicide agents, is dismissed.   

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 
3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection for certain chronic diseases will be rebuttably 
presumed if they are manifest to a compensable degree within one 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The 
Veteran's basal cell carcinoma, however, is not a disease subject 
to presumptive service connection.    

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain herbicide 
agents.  In the case of such a Veteran, service connection for 
disorders will be rebuttably presumed if they are manifest to a 
compensable degree at any time after service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  This 
presumption of service connection may be rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 
C.F.R. § 3.307(d) (2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).   

The Veteran's period of active duty from March 1966 to March 1968 
included service in Vietnam from December 1966 to December 1967.  
Thus, the Veteran in this case will be afforded the presumption 
of exposure to Agent Orange during his service in Vietnam.  
However, basal cell carcinoma is not a disability associated with 
exposure to herbicides.  Therefore, the Board finds that service 
connection for basal cell carcinoma due to a presumption of being 
related to exposure to herbicides is not warranted.  38 C.F.R. § 
3.309(e). 

Having determined that the Veteran is not entitled to presumptive 
service connection, the Board must now evaluate whether the 
Veteran is entitled to service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 (1984) does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation).      

The Veteran's service treatment records are negative for any 
treatment of basal cell carcinoma or any skin disability.  At his 
March 1968 separation examination, the Veteran made no complaints 
regarding his skin and his skin was found to have no 
abnormalities.  The Board therefore finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for basal cell carcinoma.  
38 C.F.R. § 3.303(b).  

The first objective post-service evidence of any skin disability 
is an August 2002 private medical report where the Veteran was 
diagnosed with seborrheic dermatitis, rule out squamous cell 
carcinoma vs. basal cell carcinoma.  

Post-service VA and private medical records dated from September 
2002 to July 2008 show that the Veteran received intermittent 
treatment for photodermatitis, seborrheic dermatitis, basal cell 
carcinoma, pemphigus foliaceus, psoriasis, and actinic keratosis.  
He underwent periodic surgery for his basal cell carcinoma in 
September 2002, March 2008, and May 2008.  

The Veteran and his brother testified before the Board at a 
travel board hearing in February 2010.  Testimony revealed, in 
pertinent part, that the Veteran first treated himself with 
topical cream for a skin disability in 1970.  The Veteran 
testified that he first received laser treatment for skin cancer 
removal in 1990 but that the doctor who had performed this 
procedure was now deceased.  He reported that he had broken out 
in blisters all over his body and that he currently suffered from 
high blood pressure as a result of his skin disability.  He 
stated that he had been operated on for skin cancer every 6 
months.   

The Veteran also submitted color photographs of his face, chest, 
and buttocks to document the current condition of his skin 
disability.  The photographs show that the Veteran had many red 
spots and blisters over his body.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
Board finds that the evidence does not establish a medical nexus 
between military service and the Veteran's basal cell carcinoma.  
Thus, service connection for basal cell carcinoma is not 
warranted.  

Although the Veteran reports that he treated himself with topical 
cream for a skin disability in 1970 and that he underwent 
treatment for skin cancer in 1990, the first objective post-
service evidence of a chronic skin disability is in August 2002, 
approximately 34 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In addition, because the Veteran's basal cell 
carcinoma is not a disease associated with exposure to herbicide 
agents, presumptive service connection for basal cell carcinoma 
is not warranted.  

The Veteran and his brother contend that the Veteran's current 
basal cell carcinoma is related to his active service.  However, 
as laypersons, the Veteran and his brother are not competent to 
give a medical opinion on diagnosis, causation, or aggravation of 
a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
the Veteran and his brother are competent to give evidence about 
what they experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  Therefore, the Veteran and his brother can testify to 
that which they are competent to observe, such as blisters or 
rashes, but they are not competent to provide a medical diagnosis 
for any chronic skin disability or basal cell carcinoma or to 
relate any skin disability or basal cell carcinoma medically to 
the Veteran's service.
  
The weight of the medical evidence indicates that the Veteran's 
basal cell carcinoma began many years after service and was not 
caused by any incident of service.  The Board concludes that the 
basal cell carcinoma was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2006; a rating decision 
in January 2008; a statement of the case in July 2008; and a 
supplemental statement of the case in October 2008.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the December 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
not obtained a medical examination in relation to this claim 
because there is no competent evidence that the Veteran's basal 
cell carcinoma is the result of any event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

New and material evidence having been received, the claim of 
service connection for an acquired psychiatric disorder is 
reopened, and to that extent only the appeal is granted.

The appeal concerning the issue of entitlement to service 
connection for bronchial asthma, to include as secondary to 
exposure to herbicides, is dismissed.  

Service connection for basal cell carcinoma is denied.  


REMAND

Additional development is needed prior to further disposition of 
the claim for entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and PTSD.  

First, the Veteran testified at a February 2010 hearing before 
the Board that he received benefits from the Social Security 
Administration based on his PTSD.  It does not appear that the 
decision and associated treatment records from the Social 
Security Administration have yet been requested.  Relevant 
records from a Federal department or agency should be obtained, 
if available.  See 38 C.F.R. § 3.159(c)(2) (2010).

Because information sufficient to allow for a search of the 
Veteran's Social Security Administration records is available, 
and these records may be useful in deciding the Veteran's claim, 
an attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).     

The Board also notes that during his hearing, the Veteran 
recounted receiving treatment in 1969 after service with a 
private psychiatrist in Puerto Rico.  Those records should also 
be obtained.    

Additionally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).  

In this case, the Veteran alleges that he has PTSD that is 
related to several combat stressors he experienced while in 
service.  However, post-service VA and private medical records 
dated from May 1998 to February 2010 indicate that in addition to 
being diagnosed with PTSD, the Veteran has also been variously 
diagnosed with and treated for schizophrenia, anxiolytic 
dependence, anxiety disorder, psychotic disorder, and major 
depression.  As it remains unclear to the Board what the 
Veteran's current psychiatric disorder is and whether his 
acquired psychiatric disorder is related to his period of 
service, it is necessary to have a medical opinion clarifying the 
Veteran's current psychiatric diagnosis and discussing the 
relationship between his current acquired psychiatric disorder 
and service based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate rationale.  
The Board notes that the examiner must consider lay statements 
regarding in-service occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where 
the examiner did not comment on Veteran's report of in-service 
injury and relied on lack of evidence in service medical records 
to provide negative opinion).  Therefore, the Board finds that 
another examination and opinion addressing the etiology of the 
Veteran's disorder is necessary in order to fairly decide the 
merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide all the 
sources of private treatment for his 
acquired psychiatric disorder since 
separation from service and obtain any 
necessary release of information forms.  
Make appropriate efforts to obtain all 
post-service treatment records, to include 
records from the private hospital in Puerto 
Rico that was mentioned during the 
Veteran's February 2010 testimony and all 
medical records from the Social Security 
Administration that were pertinent to the 
Veteran's claim for Social Security 
disability benefits.  If any of the above 
requested records are shown to be at 
another storage facility, a request should 
be made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and the 
facilities must provide a negative response 
if records are not available.
 
2.  Then, after obtaining all relevant 
Social Security Administration and other 
post-service private medical records, 
schedule the Veteran for a VA examination 
to determine whether there is a 
relationship between any current acquired 
psychiatric disorder and his service.  If 
necessary, the examiner should reconcile 
the opinion with any other medical 
opinions of record.  The rationale for any 
opinions expressed should be provided.  
The examiner should review the claims 
folder and should note that review in the 
report.  Specifically the examiner should 
provide the following information:  

a)  The examiner is requested to opine 
as to whether a diagnosis of PTSD 
pursuant to DSM-IV is appropriate, to 
include whether or not each criterion 
for a diagnosis of PTSD pursuant to 
DSM-IV is met.  If so, is it at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's PTSD is related to the 
combat stressors reported in his PTSD 
stressor statements or to any other 
incidents of service?  The examiner 
must consider lay statements regarding 
in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

b)  If any psychiatric disorder(s) 
other than PTSD is/are diagnosed, is 
it at least as likely as not (50 
percent probability or greater) that 
any current acquired psychiatric 
disorder(s) is/are related to the 
combat stressors reported in the 
Veteran's PTSD stressor statements or 
to any other incidents of service?  
The examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include 
schizophrenia and PTSD.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


